SILBERMAN, Circuit Judge,
concurring:
The BRB has three times reversed the ALJ’s award of compensation to petitioner under the LHWCA as not supported by substantial evidence on the record as a whole. We hold that the BRB exceeded its scope of review the first two times because the Board must uphold the findings of fact by the ALJ if those findings are “supported by substantial evidence in the record considered as a whole.” 33 U.S.C. § 921(b)(3) (1988). In so doing, we follow the precedent of this circuit and of the other circuits which have considered the proper scope of judicial review of the BRB under 33 U.S.C. § 921(c). See Randall v. Comfort Control, Inc., 725 F.2d 791, 796 (D.C.Cir.1984); Sun Shipbuilding & Dry Dock Co. v. McCabe, 593 F.2d 234, 237 (3d Cir.1979); Avondale Shipyards, Inc. v. Vinson, 623 F.2d 1117, 1119 n. 1 (5th Cir. 1980). Under these cases, reviewing courts have looked independently at the record before the ALJ to determine if the ALJ’s findings were supported by substantial evidence on the record as whole. This scope of review effectively removes the BRB from the hierarchy established to administer the workman’s compensation programs.
Yet the BRB, a body with significant accumulated experience, competence and memory with the run of workman’s compensation cases, found Judge Lesser’s theory of causation of Burns’ stroke not plausible. For us to be obliged to dismiss this judgment— essentially the product of superior institutional competence — out of hand appears anomalous. I am, however, uncertain whether any other course, any different scope of review, is even theoretically available to a court of appeals under this statute; review of the BRB’s finding for substantial evidence is apparently foreclosed by the statutorily-dictated relationship between BRB and ALJ. See, e.g., Sun Shipbuilding, 593 F.2d at 237 & n. 1. If no other scope of review of the BRB than the present one is feasible, though, the statutory structure makes little sense to me.